EXHIBIT Filed by United Financial Bancorp, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934 Subject Company: CNB Financial Corp. Commission File No. 0-51685 Date: May 13, The following is a press release issued by United Financial Bancorp, Inc., May 13, FOR IMMEDIATE RELEASE For More Information Contact: Dena M. Hall Senior Vice President (413) 787-1700 UNITED FINANCIAL BANCORP, INC. SUBMITS OFFER TO ACQUIRE CNB FINANCIAL CORP. OF WORCESTER, MA FOR $10.00 PER SHARE WEST SPRINGFIELD, MA—May 13, 2009—United Financial Bancorp, Inc. (the “Company”) (NASDAQ:UBNK), the holding company for United Bank (the “Bank”) announced today that it has submitted a proposal to the Board of Directors of CNB Financial Corp. (“CNB”) (OTCBB: CFNA) to acquire CNB and its subsidiary Commonwealth National Bank, headquartered in Worcester, MA for $10.00 per share.Under the terms of the proposal, the transaction would be valued at approximately $22.8 million.CNB shareholders would be permitted to elect between stock and cash, provided that the total cash paid by the Company does not exceed 50% of the total consideration paid.The Company believes this offer to be superior to the definitive merger agreement announced by CNB and Berkshire Hills Bancorp, Inc. (NASDAQ:BHLB) last month. “We have followed the progress of the Commonwealth franchise for some time and we are very interested in expanding our branch network into the Worcester market,” said Richard B. Collins, President and Chief Executive Officer of United Financial Bancorp, Inc.“We have the capital, we are familiar with the Worcester area and we know the Commonwealth team.We believe a combination of our two companies would be an excellent entrance into a larger and contiguous market for United Bank.” CNB has nearly $300 million in assets and operates six banking offices in the greater
